EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in interviews with Kelly Burris on 23 June 2021 and 19 July 2021.  The application has been amended as follows: 

Claim 14 (Currently Amended):	The composite material according to Claim 1, wherein the aqueous solution is applied to the plants through at least one of a root tip, a plant wound, leaf stomata, seeds, an external spray, an injection, incubation vials, and a culture.

Claim 15 (Currently Amended):	The composite material according to Claim 14, wherein accumulation is accelerated through at least one of hot-to-cold water shock, thermal cycling, white fluorescent lighting, and hydroponics.

Claim 16 (Currently Amended):	The composite material according to Claim 1, wherein the step of drying the accumulated natural fibers is carried out over a predetermined time and at a predetermined temperature profile to control distribution of the accumulated nanoparticles.

composite material according to Claim 1, further comprising a step of post-processing the dried accumulated natural fibers prior to mixing with the polymer matrix.

Claim 18 (Currently Amended):	The composite material according to Claim 17, wherein the post-processing comprises chopping, winding, chemical treatment 

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Claims 1-6 were previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mohammed et al. (Micro and Nanosystems, 2017, Vol. 9, No. 1, p. 1-12).  Mohammed was cited as teaching kenaf natural fibers reinforced with zinc oxide (ZnO) nanoparticles (Abstract).  The reinforced fibers were obtained by submerging kenaf in a solution containing ZnO nanoparticles at elevated temperature and reduced pressure to increase penetration of the solution, followed by drying in an oven (p. 3, Materials and Methods).  
Mohammed’s nanoparticle-reinforced natural fibers are obtained by a method which differs from that of Claim 1.  Claim 1 has been amended to recite a composite material formed by a method comprising growing plants in an aqueous solution comprising nanoparticles such that at least a portion of the nanoparticles are accumulated into a structure of natural fibers within the plants to create accumulated natural fibers.  The process further requires removing the plants from the aqueous solution, drying the plants such that the accumulated natural fibers are dried, and mixing the accumulated natural fibers within a polymer matrix.  The accumulated natural fibers form fiber reinforcements within the polymer matrix.  
Product-by-process claims are not limited to the manipulations of the recited steps, only to the structure implied by the steps.  If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the product was made by a different process. See MPEP 2113(I).  In this case, it is apparent to one of ordinary skill in the art that accumulating nanoparticles in natural fibers over the course of a plant’s growth cycle will result in product which is structurally different from one obtained by submerging preexisting natural fibers in a nanoparticle solution.   
The process recited in Claim 1 is expected to result in a product which is structurally different from that of Mohammed.  Therefore, the previous rejection of Claims 1-6 under 35 U.S.C. 102(a)(1) as being anticipated by Mohammed has been withdrawn.  Dependent Claim 8 was rejected under 35 U.S.C. 103 as being unpatentable over Mohammed.  This rejection has been withdrawn for the same reasons.
Claims 1-7, 9, and 10 were previously rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (US 2007/0059505) in view of Mohammed.  Williams was cited as teaching a hybrid reinforcement member comprising a chopped natural fiber such as kenaf unitized by a thermoplastic binder or combined with a thermoset resin (p. 2, [0024]-[0025]; p. 3-4, [0038]).  Williams does not teach natural fibers having accumulated nanoparticles.  Mohammed was cited to remedy this deficiency in Williams.  However, as discussed above, the product obtained through the process recited in amended Claim 1 is expected to be structurally distinct from a product obtained through the process taught by Mohammed.  Therefore, the previous rejection of Claims 1-7, 9, and 10 under 35 U.S.C. 103 as being unpatentable over Williams in view of Mohammed has been withdrawn.
Natalio (WO 2015/051780 A1 machine translation) was cited in the previous Office action as being pertinent to the claimed invention, but was not applied in any ground of rejection.  Natalio teaches that methods involving physicochemical methods to treat natural fibers with nanoparticles suffer from various disadvantages.  Natalio suggests using a hydroponic growth process which overcomes issues with stability and leaching of nanoparticles associated with prior art methods (Abstract; p. 1, lines 1-19, 32-33; p. 2, lines 3-5).  
Natalio’s process appears to be intended for use primarily with cotton plants used to produce “smart textiles”.  The process is presented as an alternative to expensive and less cost-efficient methods such as plasma deposition and vapor deposition (p. 1, lines 1-14).  The process requires building, acquiring, or otherwise gaining access to a solar-powered, automated hydroponic system (p. 2, lines 13-21).  There is no indication that Natalio’s hydroponic growth process is suitable for use with natural fibers other than cotton, or that nanoparticle-containing fibers obtained through this process would be suitable for use as reinforcing materials or fillers in the manner required by both Mohammed and Williams.  
One of ordinary skill in the art would find no motivation to combine the teachings of Mohammed and/or Williams with Natalio to obtain nanoparticle-accumulated natural fibers through Natalio’s hydroponic growth process based on the significant infrastructure requirements; because the method is untested with the types of natural fibers used by Mohammed and Williams; and because there is no indication that natural fibers obtained through this method would be suitable for the end uses contemplated by either Mohammed or Williams.  
A thorough search of the remaining prior art revealed no other reference or combination of references which would fairly teach, suggest, or otherwise motivate one of ordinary skill in the art to arrive at the claimed invention.  Therefore, Claims 1-3, 5-10, and 14-18 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733.  The examiner can normally be reached on 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S JONES JR/Primary Examiner, Art Unit 1762